Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first fixation members for fixating and releasing at least the first guide relative to the frame in claim 1; .one or more tool engaging elements of Claim 27; one or more second fixation members for fixating the holder to the linearly moving parts of the linear actuators in Claim 34; 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

The first fixation members for fixating and releasing at least the first guide relative to the frame in claim 1 was interpreted as bolt #81. One or more tool engaging elements of Claim 27 was interrupted as holes #65/66.  one or more second fixation members for fixating the holder to the linearly moving parts of the linear actuators in Claim 34 was interpreted as nuts #79 and bolts #82. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In re Claim 22, there is no transitional phrase, such as comprising.  As such, it is unclear if the claim is open ended or closed and where the preamble beings or ends.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claims 22-23, 31, 34, “released” is indefinite.  It is unclear if release requires that the screw/bolt be removed or simply “not tight.”  The claims were examined as best understood. 
In re Claim 22, wherein each guide body comprises an eccentric section that moves eccentrically about the respective adjustment axis and that is arranged to convert the rotational movement of the guides about the respective adjustment axes into a linear movement of the holder in the adjustment direction,” is indefinite.  It is unclear what structure is being claimed, as best understood, the structure required to perform the function of converting “the rotational movement of the guides about the respective adjustment axes into a linear movement of the holder in the adjustment direction” is not claimed.  As best understood, there are two structures that are required for this function to occur, an eccentric section on the guide body and the corresponding slotting holes on the holder.  The only structure required by the claim is the protruding portion on the guide body. 
In re Claim 25, “wherein the slotted holes are elongated in a lateral direction perpendicular to the driving direction and the adjustment direction to absorb the eccentric movement of the eccentric sections relative to the holder in the lateral direction and to follow the eccentric movement of the eccentric sections in the 
In re Claim 38, “wherein the method comprises a calibration of the cutting blade with respect to the counter-member,” is indefinite.  It is unclear if this is a step.  This does not state that this is a step or start with a gerund.  As such, it is unclear if this is part of the method or if the method is solely 1) using the one or more first fixation members to release the fixation of the first guide relative to the frame and 2) moving the first guide relative to the frame in the adjustment direction.
In re Claim 40, wherein the first guide or the second guide are moved over small increments,” is indefinite.  First, it is unclear if this is a step to the method or if the method is solely “performing a cutting stroke between the increments to check if the paper is being cut.”  Second, “small increments” is indefinite.  It is unclear how small the increments need to be. The term “small” is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 41, “wherein the cutting blade is initially calibrated by cutting and checking the cut in a single sheet of paper,” is indefinite.  It is unclear how this relates to the method.  The examiner notes that the there is no calibrating step.  Further, it is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24, 30, 32, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0165625 to Ishii.

In re Claim 22, Ishii teaches a cutting device for cutting paper, wherein the cutting device comprises a cutting blade (see Fig. 1, cutting edge #25) and a counter-member that cooperate to cut the paper along a cutting line (see Fig. 1, #28/15 and Para. 0036), 
wherein the cutting device comprises a frame (see Fig. 1, #10) and 
wherein the cutting blade is movable relative to said frame towards and away from the counter-member in a driving direction (See Fig. 1 showing the cutter blade #25 moveable in the “Z” direction which is towards and away from the counter member in the driving direction), transverse or perpendicular to the cutting line, for cutting the 
wherein the cutting device comprises a holder for holding the cutting blade relative to the counter-member (see Fig. 1, holder #25h), 
wherein the cutting device is further provided with a first guide and a second guide extending in or parallel to the driving direction for linearly guiding the holder (see Fig. 1, #19/#19; see also Para 0041), 
wherein the cutting device comprises one or more first fixation members for fixating at least the first guide relative to the frame (see Fig. 1, showing #19 secured to #10 by way of bolts), 
wherein the one or more first fixation members are arranged for releasing the fixation of the first guide relative to the frame (#19 can be removed from frame #10 by unscrewing the bolt), 
wherein the first guide, when released, is movable relative to the frame in an adjustment direction perpendicular to the cutting line and the driving direction (when #19 is removed from frame is can be moved in any direction including movable relative to the frame in an adjustment direction perpendicular to the cutting line and the driving direction), 
wherein each of the guides comprises a guide body (#19 includes a body considered a guide body), 
wherein the guide bodies of the first guide and the second guide, when released, are arranged to be rotatable relative to the frame about a first adjustment axis and a second adjustment axis (when the guide bodies #19/#19 are removed/release, they can 
wherein each guide body comprises an eccentric section that moves eccentrically about the respective adjustment axis and that is arranged to convert the rotational movement of the guides about the respective adjustment axes into a linear movement of the holder in the adjustment direction (as best understood, what is claimed is the protruding portion of the guide body and not slotted holes provided by the holder – the structure of #19 teaches this eccentric section – see Fig. 1, protruding between the bolts).

In re Claim 23, Ishii teaches wherein the one or more first fixation members are arranged for releasing the fixation of the second guide relative to the frame (see Ishii Fig. 1, showing bolts which can release the fixation of both guides #19), wherein the second guide, when released, is movable relative to the frame in the adjustment direction (when both guides are removed from #10, they can freely move including moving relative to the frame in the adjustment direction).

In re Claim 24, Ishii teaches wherein the holder is arranged to slide over or along the first guide and the second guide in the driving direction (holder slides over #19 – see Fig. 1 and 19 and Para. 0041).

In re Claim 30, Ishii teaches wherein each guide comprises a reference element that indicates a special position of the respective guide (each structure #19 includes a 

In re Claim 32, Ishii teaches wherein the one or more first fixation members comprises a bolt (see bolts in Fig. 1 and 9, securing #19 to housing #10).

	In re Claim 37, Ishii teaches wherein the cutting blade comprises a flat cutting surface, wherein the driving direction is parallel to said flat cutting surface (see Figs. 1 and (showing the cutting blade #25 having a flat surface and the driving direction parallel to the flat cutting surface in the Z direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0165625 to Ishii in view of US 3,174,375 to Westra. 

In re Claim 31, Ishii teaches a wherein the one or more first fixation members are located at a top end of the frame (see Ishii, Figs. 1 and 9 showing bolts at the top frame), wherein the guides are fixed to a lower end of the frame by fasteners (see Ishi 

Ishii teaches the bolts at a 90 degree angle to the direction of the blade movement (see Ishii, Figs. 1 and 9) and therefore does not teach the tension of a spring acting in a tension direction parallel to the driving direction. 
	
However, Westra teaches that it is known in the art of guillotine cutters to provide guides and structure that hold the blade to secure the bolts in a direction parallel to the direction of the blade movement (see #22 being secured by bolts in a direction parallel to the direction of the blade movement).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to rotate the bolts of Ishii to the orientation illustrated in Westra.  Doing so is the substation of one known bolt arrangement for another known bolt arrangement.  Doing so places the bolts at the bottom and top of the device which prevents inadvertent touching and unscrewing of the fasteners as users walk around the device.   

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0165625 to Ishii in view of US 2008/0041203 Regterschot. 

In re Claim 33, Ishii does not teach wherein the cutting device is provided with a drive mechanism to drive the movement of the cutting blade with respect to the counter-member in the driving direction, wherein the drive mechanism comprises a first linear actuator and a second linear actuator which are arranged to act on the holder in or parallel to the driving direction.

However, Regterschot teaches that it is known in the guillotine arts to provide a drive mechanism (see Regterschot, Figs. 5-6C, #10, 10’; see also Para. 0012) to drive the movement of the cutting blade (see Regterschot, Figs. 5-6c, #7) with respect to the counter-member in the driving direction, wherein the drive mechanism comprises a first linear actuator (see Regterschot, Figs. 5-6C, #10) and a second linear actuator (see Regterschot, Figs. 5-6C, #10’) which are arranged to act on the holder in or parallel to the driving direction (see Regterschot, Figs. 5-6C, #10 and 10 moving the blade in the driving direction). 

Claim 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0165625 to Ishii in view of US 3,238,824 to Jallo. 

In re Claim 38, Ishii does not teach a method for cutting paper with the use of the cutting device according to claim 22, wherein the method comprises a calibration of the 

However, Jallo teaches that it is known in the art of guillotines to adjust the position of the blade (see Jallo, Col. 1, ll. 55 Col. 2, ll. 20 and Figs. 7-8; see also Col. 6, ll. 44 – Col. 7, ll. 7).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, a t the earliest effective filing date to change the attachment structure of Ishii and replace it with the attachment structure of Jallo (see Figs. 7-8, #74, 76, 62, 64 and Claim 21).  Doing so allows the user to adjust the position of the shafts which in turns adjust the position of the cutting blade.  By adjusting the shaft to change the position of the blade and the trimer table, a user would a calibration of the cutting blade with respect to the counter-member, wherein the calibration comprises the steps of using the one or more first fixation members (the set screws #78) to release the fixation of the first guide relative to the frame and moving the first guide relative to the frame in the adjustment direction (adjusting the guides #62 in central opening #74 and securing the guides #62 with set screws reads on this method).

In re Claim 39, Ishii in view of Jallo, for the reasons above in re Claim 38, teaches wherein the calibration further comprises the steps of using the one or more first fixation members to release the fixation of the second guide relative to the frame and moving the second guide relative to the frame in the adjustment direction (modified 

In re Claim 40, Ishii in view of Jallo, for the reasons above in re Claim 38, teaches wherein the first guide or the second guide are moved over small increments, wherein the calibration further comprises the step of performing a cutting stroke between the increments to check if the paper is being cut (in Jallo, the set screws #78 allows the user to adjust the guides #62 in small increments – further in order to adjust the position of the blade relative to the table in Jallo , one must check to see if paper is being cut).

In re Claim 41, Ishii in view of Jallo, for the reasons above in re Claim 38 teaches wherein the cutting blade is initially calibrated by cutting and checking (see Jallo, Col. 6, ll. 49-53, but does not teach calibrating by cutting the cut in a single sheet of paper, wherein, when the calibration based on the single sheet of paper has been completed, the calibration further comprises the step of cutting a stack of paper and then again cutting a single sheet of paper.

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use any workpiece that the user was going to cut to calibrate the cutter.  In other words, if one of ordinary skill in the art, wanted to cut a stack of workpieces, i.e. a stack of paper, he or she would adjust, i.e. calibrate, the cutter by testing the cutter by cutting a single workpiece so as not to waste the entire stack.  

In re Claim 42, Ishii in view of Jallo, for the reasons above in re Claim 38 teaches wherein the cutting blade comprises a flat cutting surface (see blade #25 in Ishii Fig. 1), wherein the driving direction is parallel to said flat cutting surface (see blade #25 moving in Z direction in Ishi Fig. 1).

Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, of Claim 22, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
In re Claim 25, the closest prior art is US 2009/016525 to Ishii, US 2015/0020662 to Yamada, US 2,869,177 to Jurgeleit, and US 3,238,824 to Jallo. 
	


Claim 26 would be allowable by virtue of its dependence to Claim 25. 
 
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, of Claim 22, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In re Claim 27, the closest prior art is US 2009/016525 to Ishii, US 2015/0020662 to Yamada, US 2,869,177 to Jurgeleit, and US 3,238,824 to Jallo.
	
However, the references do not teach wherein each guide is provided with one or more tool engagement elements to facilitate engagement of the guide with a tool for rotating the guide about the respective adjustment axis.

Both Ishii and Yamada fail to teach tool engagement elements to facilitate engagement of the guide with a tool for rotating the guide about the respective adjustment axis.  Further, Jurgeleit teaches that is known to provide a guide that is oblong or has eccentric section; however, Jurgeleit does not teach rotating these guides.  While Jallo teaches that it is known to provide openings in the guide, the openings #78 are for set screws to secure the guide in a particular position, i.e. to make the guide fixed, as opposed to being used to cause the guide to rotate. As such, there is no motivation found in any of prior art discovered during the search to provide tool engagement elements to facilitate engagement of the guide with a tool for rotating the guide about the respective adjustment axis.  
	
	Claims 28-29 would be allowable by virtue of their dependence to Claim 27.  

Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, of Claim 22, set forth in this 

In re Claim 34, the closest prior art is US 2009/016525 to Ishii, US 2015/0020662 to Yamada, US 2,869,177 to Jurgeleit, US 3,238,824 to Jallo, and US 2008/0041203 Regterschot. 

In re Claim 34, none of the cited prior art references teach one or more second fixation members for fixating the holder to the linearly moving parts of the linear actuators.  The Examiner notes that that this term was interpreted under 35 USC 112F (see above).   This structure was not found in the prior art, in combination with the remaining limitations of Claim 34. 
 
Claims 35-36 would be allowable by virtue of their dependence to Claim 34. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724